Citation Nr: 1021696	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a right ankle disorder.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1992 to November 1993, and had in excess of two years 
of prior active service.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran had also timely disagreed with the denial of 
service connection for a lumbar spine disorder in the March 
2007 rating decision and this issue was included in the June 
2008 statement of the case (SOC); however, in his August 2008 
substantive appeal, the Veteran withdrew his claim seeking 
service connection for a low back disability.  Furthermore, a 
February 2009 rating decision denied service connection for 
corneal foreign body of the left eye with retained tiny 
particulate matter, recurrent erosion of the right eye, 
irritable bowel syndrome (IBS), and a right knee disorder.  
The Veteran timely filed a notice of disagreement with these 
denials, and an SOC in the matters was issued in February 
2010.  The Veteran has not yet perfected an appeal in these 
matters by filing a substantive appeal.  Consequently, the 
only matter before the Board at this time is that pertaining 
to the right ankle.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that he 
sustained a right ankle sprain in August 1992.  His November 
1993 Report of Medical History shows that in July 1993 he 
reported a left ankle fracture which was still productive of 
pain on prolonged standing and had a tendency to "lock up."  
(The reference with respect to the "left" ankle rather than 
the "right" ankle appears to be a misdesignation by the 
Veteran.)  
A February 2007 report of VA bones examination provides a 
diagnosis of normal ankle examination.  A subsequent (June 
2009) VA orthopedic evaluation report lists a diagnostic 
assessment of left ankle lateral ligament laxity, seemingly 
worse since last ortho ankle CP (compensation and pension 
examination).  (Once again, reference by the examiner to the 
"left" ankle rather than the "right" ankle appears to be a 
misdesignation as the examination report shows that it was 
the right ankle that was examined and X-rayed).  The June 
2009 examiner did not offer an opinion as to the etiology of 
the ankle lateral ligament laxity (and specifically whether 
such might be related to an ankle injury in service).  Hence, 
another examination, for a medical opinion/clarification is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify the providers of any treatment he 
has received for right ankle disability 
since June 2009, then secure the complete 
clinical records of all such treatment.  
In light of the alternative references to 
the right and left ankles, both in service 
and on VA examinations, he should be asked 
to clarify whether he had injuries to both 
ankles in service, or whether he sustained 
an injury to just one ankle in service 
(and the ankle involved has been 
misidentified). 

2.  The RO should arrange for an 
orthopedic examination of the Veteran to 
determine whether he has a chronic right 
ankle disability that is related to his 
ankle injury in service.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any tests or studies 
deemed necessary should be completed.  
Based on review of the record and 
examination of the Veteran (limited to the 
right ankle), the examiner should:

(a) Indicate (by medical) diagnosis 
whether the Veteran has a disability of 
the right ankle. 

(b) Provide an opinion as to whether or 
not any such disability is at least as 
likely as not (a 50 percent or better 
probability) related to the documented 
injury in service.  The examiner must 
explain the rationale for the opinion.

3.  The RO should then readjudicate the 
claim of service connection for a right 
ankle disorder.  If it remains denied, the 
RO should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

